 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4938 
 
AN ACT 
To permit the use of previously appropriated funds to extend the Small Business Loan Guarantee Program, and for other purposes. 
 
 
1. Extension of Small Business Loan Guarantee Program 
(a)Authority to use fundsUp to $40,000,000 of the amount made available under the heading Small Business Administration—Business Loans Program Account in title V of division C of the Consolidated Appropriations Act, 2010 (Public Law 111–117) also may be utilized for fee reductions and eliminations under section 501 of title V of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) and for the cost of guaranteed loans under section 502 of such title. Such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.  
(b)Extension of sunset dateSection 502(f) of title V of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by striking March 28, 2010 and inserting April 30, 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
